DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-5, 9-11, and 13 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 12/11/2022 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 6, that claims 1 and 13 links the use of the judicial exception to a particular technological environment, by the sending the Repeated-Information-Request (RIR) score to an interaction repetition filter platform by which the interaction repetition filter platform is preconfigured to distribute the interaction-recording, based on the RIR score for evaluation to one or more downstream applications, and also by assigning the agent to a coaching plan based on the identified low level of performance, links the use of the judicial exception to a particular technological environment and thus, integrates the judicial exception into a practical application.
Examiner respectfully disagrees with Applicant. The amended limitations in their respective claims, are directed, in part, to a method for calculating a score, wherein the score is used to follow-on remedial measures to improve operational efficiency of the contact center and to improve customer satisfaction. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include personal behavior. Communicating a score to a user based on a pre-determined threshold is a form of managing personal behavior. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The main functions recited in claim 1 are merely used to: collect data (e.g. interaction recording and interaction recording length based on pre-defined rules), analyze the data (e.g. calculate a score based on the number of requests to repeat information and the interaction recording-length), and display certain results of the collection and analysis (e.g. send information to the downstream application when the score is greater than the predefined threshold). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). Also, although the claim mentions “follow-on remedial measures,” the claim does not specify how the measures are implemented.
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human interactions grouping. The processor and the calculation module are merely used to execute instructions and calculate a score (Paragraphs 0008-0009). The memory is merely used to store data (Paragraph 0008). The Natural Language Understanding is merely used to count a number of requests to repeat information (Paragraph 0020). The interaction repetition filter platform is merely used to distribute the interaction-recording for evaluation based on a preconfigured threshold (Paragraphs 0059-0061). The downstream application is merely used to send data that has been flagged for evaluation based on a threshold (Paragraph 0065). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, at Step 2A, Prong 2 the downstream application is considered “field of use” as it’s just used to send data and the technology is not improved (see MPEP 2106.05h). At Step 2B, this is a conventional computer function of receiving or transmitting data over a network (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Applicant's arguments filed on 12/11/2022 (related to the 103 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 8, that Dwyer merely teaches a contact center agent coaching tool. Unlike Dwyer that takes into consideration a dissatisfaction score, in the current application a customer may be satisfied but the interaction length may be longer due to the request of the agent from the customer to repeat information during the interaction.
Examiner respectfully disagrees with Applicant. Applicant specification states, on paragraph 0004, that a Repeated Information Request (RIR) may be having high volume of repetition of requests for information. Examiner notes that Dwyer discloses an RIR because it tracks how many times a particular phrase or word was mentioned over a particular period of time (Paragraph 0117). For example, Dwyer tracks the interaction length of a call and counts the number of times a particular phrase or word was mentioned to calculate a score. Figure 8 shows an analysis of a call with an interaction length of 1m54 and 6 events. In this particular case, 2 events are related to dissatisfaction and 1 event is related to refund request. The number of events identified in a particular category are used to calculate a score (e.g. dissatisfaction score). In this case, a high volume of repetition of specific phrases or words may be indicative of a customer dissatisfaction (e.g. angry about, are you kidding me, etc.). 
Although Dwyer’s example focus on how the dissatisfaction score is calculated, Dwyer’s invention in not limited to only one category. Just to name a few, Dwyer mentions other categories such as: refund request, product defect, flight status, etc. (see at least Figures 8, 13, and 26). Lastly, Dwyer’s invention may identify new categories associated with recurrent words and phrases not associated with existing key words and phrases (Paragraph 0028). As mentioned previously, the RIR score may track performance of only one call or may track performance of multiple calls over time (Figure 8, events identified in one call; Paragraph 0018, cumulative score). Therefore, based on broadest reasonable interpretation in light of the specification, Dwyer discloses an RIR score because it provides a score for each identified category based on how many times a particular phrase or word was mentioned in one call or over a particular period of time.
Applicant states, on page 8, that Neither Dwyer nor Neustein alone or combined teaches or suggests assigning the agent to a coaching plan based on an identified low level of performance of the agent.
Examiner respectfully disagrees with Applicant. Dwyer discloses that scores may enable the organization to implement key performance indicators (KPIs) relating to customer conversations (Paragraph 0112). Also, Dwyer discloses wherein the RIR score is sent to an interaction repetition filter platform by which the interaction repetition filter platform is preconfigured to distribute the interaction-recording based on the RIR score, for evaluation to one or more downstream applications. For example, non-compliance RIR scores based on specific compliance rules may be sent to the quality and performance management module and/or to supervisors for further review and action, wherein the compliance rules include defined thresholds (see Figure 5 and related text in Paragraphs 0109, 0113-0114, 0124, 0136). Lastly, supervisors may evaluate the interaction-recording to further provide feedback to the agents or the system may automatically provide training based on the RIR score (see Paragraph 0115, Thresholds may be defined or acceptable and unacceptable ranges for scores may be defined, with the ability to label and color code each range. Labeling and coloring target ranges simplifies the analysis of scores in heat maps, scorecards, or various user interfaces of the system. Action may be taken automatically based on the score, such as with a coaching tool. For example, for an agent scoring low in customer satisfaction, politeness training may be delivered automatically. Effectiveness of the training may be evaluated by re-scoring subsequent to the training; see also Paragraphs 0115 & 0136, 0151-0152). Therefore, Dwyer discloses assigning the agent to a coaching plan based on an identified low level of performance of the agent.
	Claim 13 recites similar features and therefore is rejected for the same reasons as claim 1. Dependent claims 2-5 and 9-11 are rejected because they depend of independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 9-11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: a method for calculating a Repeated-Information-Request (RIR) score of an interaction in a contact center, by which a related interaction-recording is filtered for evaluation, the method comprising: (i) retrieving an interaction-recording and an interaction-recording-length thereof; (ii) operating on a transcript of the retrieved interaction-recording to count a number of requests to repeat information; (iii) calculating a RIR score according to the number of requests to repeat information and the interaction-recording-length; and (iv) storing the RIR score of the retrieved interaction-recording, wherein the RIR score is sent to repetition filter to distribute the interaction-recording, based on the RIR score, for evaluation, and wherein the distributed interaction-recording for evaluation is reviewed by an evaluator for due consideration and follow-on remedial measures to improve operational efficiency of the contact center and to improve customer satisfaction, wherein the due consideration is selected from at least one of: i) identifying low level of performance of agents: and (ii) inefficient processes in the contact center, and wherein the follow-on remedial measures are selected from at least one of: (i) assigning the agent to a coaching plan based on the identified low level of performance: and (ii) optimizing processes in the contact center. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include personal behavior. Communicating a score to a user based on a pre-determined threshold is a form of managing personal behavior. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a processor; a memory to store the data storage; an RIR score calculation module; a Natural Language Understanding module; an interaction repetition filter platform; and a downstream application.
The processor is merely used to operate a RIR score calculation module (Paragraph 0008). The memory is merely used to store the data storage, wherein the data storage includes interaction-recordings between an agent and a customer and metadata related to each interaction-recording (Paragraph 0008). The calculation module is merely used to: (i) retrieve from the data storage an interaction-recording and an interaction-recording-length thereof; (ii) operate a module on the retrieved interaction-recording to count a number of requests to repeat information; (iii) calculate a RIR score according to the number of requests to repeat information and the interaction-recording-length; and (iv) store the RIR score of the retrieved interaction-recording in the data storage, wherein the RIR score is sent to a platform by which the platform is preconfigured to distribute the interaction-recording for evaluation, based on the RIR score (Paragraph 0009). The Natural Language Understanding is merely used to count a number of requests to repeat information (Paragraph 0020). The interaction repetition filter platform is merely used to distribute the interaction-recording for evaluation based on a preconfigured threshold (Paragraphs 0059-0061). The downstream application is merely used to send data that has been flagged for evaluation based on a threshold (Paragraph 0065). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the downstream application is considered “field of use” as it’s just used to send data and the technology is not improved (see MPEP 2106.05h). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of calculating a score and evaluating a score based on preconfigured rules. The specification shows that the processor is merely used to operate a RIR score calculation module (Paragraph 0008). The memory is merely used to store the data storage, wherein the data storage includes interaction-recordings between an agent and a customer and metadata related to each interaction-recording (Paragraph 0008). The calculation module is merely used to: (i) retrieve from the data storage an interaction-recording and an interaction-recording-length thereof; (ii) operate a module on the retrieved interaction-recording to count a number of requests to repeat information; (iii) calculate a RIR score according to the number of requests to repeat information and the interaction-recording-length; and (iv) store the RIR score of the retrieved interaction-recording in the data storage, wherein the RIR score is sent to a platform by which the platform is preconfigured to distribute the interaction-recording for evaluation, based on the RIR score (Paragraph 0009). The Natural Language Understanding is merely used to count a number of requests to repeat information (Paragraph 0020). The interaction repetition filter platform is merely used to distribute the interaction-recording for evaluation based on a preconfigured threshold (Paragraphs 0059-0061). The downstream application is merely used to send data that has been flagged for evaluation based on a threshold (Paragraph 0065). Also, the downstream application is considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 13
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 13 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 13 recites: a system for calculating a Repeated-Information-Request (RIR) score of an interaction in a contact center, by which a related interaction-recording is filtered for evaluation, the system comprising to: (i) retrieve an interaction-recording and an interaction-recording-length thereof; (ii) operate on a transcript of the retrieved interaction-recording to count a number of requests to repeat information; (iii) calculate a RIR score according to the number of requests to repeat information and the interaction-recording-length; and (iv) store the RIR score of the retrieved interaction-recording, wherein the RIR score is sent to repetition filter to distribute the interaction-recording, based on the RIR score, for evaluation, and wherein the distributed interaction-recording for evaluation is reviewed by an evaluator for due consideration and follow-on remedial measures to improve operational efficiency of the contact center and to improve customer satisfaction, wherein the due consideration is selected from at least one of: i) identifying low level of performance of agents: and (ii) inefficient processes in the contact center, and wherein the follow-on remedial measures are selected from at least one of: (i) assigning the agent to a coaching plan based on the identified low level of performance: and (ii) optimizing processes in the contact center. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include personal behavior. Communicating a score for evaluation based on a pre-determined threshold is a form of managing personal behavior. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 13 includes additional elements: a processor; a memory to store the data storage; an RIR score calculation module; a Natural Language Understanding module; an interaction repetition filter platform; and a downstream application.
The processor is merely used to operate a RIR score calculation module (Paragraph 0008). The memory is merely used to store the data storage, wherein the data storage includes interaction-recordings between an agent and a customer and metadata related to each interaction-recording (Paragraph 0008). The calculation module is merely used to: (i) retrieve from the data storage an interaction-recording and an interaction-recording-length thereof; (ii) operate a module on the retrieved interaction-recording to count a number of requests to repeat information; (iii) calculate a RIR score according to the number of requests to repeat information and the interaction-recording-length; and (iv) store the RIR score of the retrieved interaction-recording in the data storage, wherein the RIR score is sent to a platform by which the platform is preconfigured to distribute the interaction-recording for evaluation, based on the RIR score (Paragraph 0009). The Natural Language Understanding is merely used to count a number of requests to repeat information (Paragraph 0020). The interaction repetition filter platform is merely used to distribute the interaction-recording for evaluation based on a preconfigured threshold (Paragraphs 0059-0061). The downstream application is merely used to send data that has been flagged for evaluation based on a threshold (Paragraph 0065). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the downstream application is considered “field of use” as it’s just used to send data and the technology is not improved (see MPEP 2106.05h). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of calculating a score and evaluating a score based on preconfigured rules. The specification shows that the processor is merely used to operate a RIR score calculation module (Paragraph 0008). The memory is merely used to store the data storage, wherein the data storage includes interaction-recordings between an agent and a customer and metadata related to each interaction-recording (Paragraph 0008). The calculation module is merely used to: (i) retrieve from the data storage an interaction-recording and an interaction-recording-length thereof; (ii) operate a module on the retrieved interaction-recording to count a number of requests to repeat information; (iii) calculate a RIR score according to the number of requests to repeat information and the interaction-recording-length; and (iv) store the RIR score of the retrieved interaction-recording in the data storage, wherein the RIR score is sent to a platform by which the platform is preconfigured to distribute the interaction-recording for evaluation, based on the RIR score (Paragraph 0009). The Natural Language Understanding is merely used to count a number of requests to repeat information (Paragraph 0020). The interaction repetition filter platform is merely used to distribute the interaction-recording for evaluation based on a preconfigured threshold (Paragraphs 0059-0061). The downstream application is merely used to send data that has been flagged for evaluation based on a threshold (Paragraph 0065). Also, the platform is considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2-5 and 9-11 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein the platform is distributing the interaction-recording, for evaluation, based on the RIR score threshold; wherein the application is at least one of quality planner microservice, workforce optimization, and supervisor dashboard; wherein the RIR score is calculated by dividing the interaction-recording-length by the counted number of requests to repeat information; wherein the RRT is calculated by an aggregation of an interaction-recording-length divided by a corresponding number of repeat requests of historical interactions; wherein the operating of the RIR score calculation module is performed per media type of the interaction-recording and per agent routing skill;  wherein the media type is related to a communication channel by which an interaction related to the interaction-recording has been conducted; wherein the communication channel is selected from at least one of audio call, video call, chat and email. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer et al. (US 2019/0245973 A1), in view of Neustein (Neustein, A., 2004. Sequence Package Analysis: A New Natural Language Understanding Method for Performing Data Mining of Help-Line Calls and Doctor-Patient Interviews. In NLUCS (pp. 64-74)).
Regarding claim 1 (Previously Amended), Dwyer et al. discloses a computerized-method for calculating a Repeated-Information-Request (RIR) score of an interaction in a contact center (Abstract, A contact center agent coaching tool may employ systems and methods comprising receiving a communication involving a participant, analyzing the communication in at least near real-time relative to a receipt of the communication using a computer-based communications analytics facility for at least one of a language characteristic, a non-word symbol, or an acoustic characteristic, analyzing the communication in at least near real-time relative to the receipt of the communication using a contextual analysis to obtain a context, determining at least one of a category or a score associated with an aspect of the communication using the at least one language characteristic, non-word symbol, acoustic characteristic, or the context, and triggering a coaching tool to be presented to the participant based on at least one of the category or the score; Paragraph 0117, The point value may indicate how many times a particular phrase or a particular word was uttered during the conversation. For each individual score, there may be particular phrases or words that are counted. The phrases and words used for each individual score may be customizable by the user; Figure 8, 6 events recorded for agent JGALTINO), by which a related interaction-recording is filtered for evaluation (Paragraph 0109, Scores may include compliance risk, collector effectiveness, hot calls, and the like. Other metrics may include contact duration, percent silence, longest silence, tempo, word count, acoustic agitation, and the like. Thus, based on specific compliance rules, in-progress calls may be automatically monitored for the presence or absence of specific compliance-related language to provide alerts and enable immediate review of occurrences of events; Paragraph 0113, Scores may be assessed against any contact, or targeted to specific contacts defined through filtering (e.g., using metadata, attributes, acoustics, or categories). For example, a score may be assessed against contacts handled by certain agent groups, of a certain length, that contain escalation language, and the like; Paragraph 0114, In embodiments, automated call center performance management with scoring may be provided. Scores help a user track performance trends over time and compare relative performance across different groups of contacts (e.g., such as agent groups or teams). A user may have the ability to define thresholds or acceptable and unacceptable ranges for scores, with the ability to label and color-code each range), the computerized-method comprising: 
in a computerized system comprising a processor, a data storage of interaction- recordings between an agent and a customer and of metadata related to each interaction-recording, and a memory to store the data storage, said processor is configured to operate a Repeated-Information-Request (RIR) score calculation module (Paragraph 0011, In an aspect, a multi-platform customer input analysis system may include a receiving module for receiving a plurality of heterogeneous inputs comprising at least one of a vocal communication and a text source, a voice-to-text converter for converting vocal communication inputs to text using computer-based speech recognition, an analysis module for analyzing the text of each input source using a computer-based communications analytics facility, a category facility for assigning a minimum of one category to each input based on the text analysis, a scoring facility for assigning a minimum of one score to each input based on the text analysis, and a storage facility for storing at least one of the resulting scores, categories, input source text, input vocal communications stream, text translation of the input vocal stream, and input source type in a searchable database; Paragraph 0191, The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere), said operating of the RIR score calculation module comprising:
(i) retrieving from the data storage an interaction-recording and an interaction-recording-length thereof (Paragraph 0138, In embodiments, for integration, the RT conversational analytics facility may need access to at least two items: the calls/recordings and the metadata. Depending on the recording system, these can be retrieved in multiple ways. For recordings, they can come from a file share, from a web service, or sometimes from an API call. Metadata usually comes from the recordings system's database, but can also be ingested as XML files or CSV files. Some systems may involve database integration for the metadata. Recordings may be pulled from the file store of the recording system while ongoing calls may be analyzed in the cloud or as they are being recorded; Figure 8 and Figure 15 show the recorded length of the interaction);
(ii) operating a [RT conversational analytics and text analytics] module on a transcript of the retrieved interaction-recording to count a number of requests to repeat information (Paragraph 0098, The RT conversational analytics facility's categorization capabilities are significantly more powerful than simple word and phrase spotting, with the ability to identify more complex language patterns.  Use of the RT conversational analytics facility provides a tool that is more accurate than counting search hits by using categories defined by multiple weighted criteria and advanced language logic that maximizes hits while reducing false positives; Paragraph 0099, Categorization is a component of voice of customer conversational analytics (speech analytics, text analytics). Categorization is the automatic tagging of contacts that contain certain language patterns, keywords, phrases, or other characteristics. Any given customer contact is likely to be tagged as belonging to several categories. Categories enable a user to find, count, and trend contacts that contain these characteristics. In an embodiment, a common taxonomy of category groups may be used when tagging calls and text communications within contact centers across different industries. One category may be behaviors, for example, how agents or customers are behaving. For example, are customers expressing dissatisfaction, and is there an empathetic response to that dissatisfaction. Various language patterns, keywords, phrases, or other characteristics associated with the overall feel of ‘dissatisfaction’ may be included in a list for the category. When the listed item appears in the communication, the ‘dissatisfaction’ tag may be applied; Paragraph 0117, The point value may indicate how many times a particular phrase or a particular word was uttered during the conversation. For each individual score, there may be particular phrases or words that are counted. The phrases and words used for each individual score may be customizable by the user. In other embodiments, the score may increment on the basis of volume, tone, silence, occurrence of a specific event, and the like. FIG. 17 shows a listing of words and phrases that are category hits for the dissatisfaction score. For each time the word or phrase indicated in the ‘Name' column is uttered, a count is incremented for the dissatisfaction score. Additionally, a weight may be applied to the counts for the uttered words and phrases when generating the overall dissatisfaction score. In this case, the weight is 1 for each of the words and phrases, however, it is understood that any weight can be applied to the words or phrases and the weight may be user customizable. For example, if the phrases “angry about” and “Board of Directors” were uttered during the conversation, the dissatisfaction score would be 2. In the example of FIG. 16, the dissatisfaction score is 0 indicating that none of the words or phrases listed in the behavior category of dissatisfaction was uttered; Figure 2A & Figure 8 show that the system tracks refund requests over time);
(iii) calculating a RIR score according to the number of requests to repeat information and the interaction-recording-length (Paragraph 0117, FIG. 17 shows a listing of words and phrases that are category hits for the dissatisfaction score. For each time the word or phrase indicated in the ‘Name' column is uttered, a count is incremented for the dissatisfaction score. Additionally, a weight may be applied to the counts for the uttered words and phrases when generating the overall dissatisfaction score. In this case, the weight is 1 for each of the words and phrases, however, it is understood that any weight can be applied to the words or phrases and the weight may be user customizable. For example, if the phrases “angry about” and “Board of Directors” were uttered during the conversation, the dissatisfaction score would be 2. In the example of FIG. 16, the dissatisfaction score is 0 indicating that none of the words or phrases listed in the behavior category of dissatisfaction was uttered; Figure 15 shows the recorded length of the interaction and the dissatisfaction score; Figure 2A & Figure 8 show that the system tracks refund requests over time);
and (iv) storing the RIR score of the retrieved interaction-recording in the data storage (Paragraph 0011, In an aspect, a multi-platform customer input analysis system may include a receiving module for receiving a plurality of heterogeneous inputs comprising at least one of a vocal communication and a text source, a voice to-text converter for converting vocal communication inputs to text using computer-based speech recognition, an analysis module for analyzing the text of each input source using a computer-based communications analytics facility, a category facility for assigning a minimum of one category to each input based on the text analysis, a scoring facility for assigning a minimum of one score to each input based on the text analysis, and a storage facility for storing at least one of the resulting scores, categories, input source text, input vocal communications stream, text translation of the input vocal stream, and input source type in a searchable database), wherein the RIR score is sent to an interaction repetition filter platform by which the interaction repetition filter platform is preconfigured to distribute the interaction-recording based on the RIR score, for evaluation to one or more downstream applications (Paragraph 0020, tracking the results of the analysis for individual call-center agents, and providing a tool for reviewing the performance of individual call-center agents identifying opportunities for improved compliance with regulations; Paragraph 0109, Scores may include compliance risk, collector effectiveness, hot calls, and the like. Other metrics may include contact duration, percent silence, longest silence, tempo, word count, acoustic agitation, and the like. Thus, based on specific compliance rules, in-progress calls may be automatically monitored for the presence or absence of specific compliance-related language to provide alerts and enable immediate review of occurrences of events; Paragraph 0113, Scores may be assessed against any contact, or targeted to specific contacts defined through filtering (e.g., using metadata, attributes, acoustics, or categories). For example, a score may be assessed against contacts handled by certain agent groups, of a certain length, that contain escalation language, and the like; Paragraph 0114, In embodiments, automated call center performance management with scoring may be provided. Scores help a user track performance trends over time and compare relative performance across different groups of contacts (e.g., such as agent groups or teams). A user may have the ability to define thresholds or acceptable and unacceptable ranges for scores, with the ability to label and color-code each range; Paragraph 0115, Action may be taken automatically based on the score, such as with a coaching tool. For example, for an agent scoring low in customer satisfaction, politeness training may be delivered automatically. Effectiveness of the training may be evaluated by re-scoring subsequent to the training; Examiner notes that scores that are not in compliance are sent to another application for immediate review. Examiner interprets the automated quality and performance management application in Figure 5 and the downstream application), and wherein the distributed interaction-recording for evaluation is reviewed by an evaluator for due consideration and follow-on remedial measures to improve operational efficiency of the contact center and to improve customer satisfaction (Paragraph 0115, Action may be taken automatically based on the score, such as with a coaching tool. For example, for an agent scoring low in customer satisfaction, politeness training may be delivered automatically. Effectiveness of the training may be evaluated by re-scoring subsequent to the training; Figures 10-11 disclose how the remedial measures reduce complaints, reduce fines, reduce returns, increase revenue, and improve call efficiency), wherein the due consideration is selected from at least one of: i) identifying low level of performance of agents: and (ii) inefficient processes in the contact center (Paragraph 0115, Action may be taken automatically based on the score, such as with a coaching tool. For example, for an agent scoring low in customer satisfaction, politeness training may be delivered automatically. Effectiveness of the training may be evaluated by re-scoring subsequent to the training; It can be noted that the claim language is written in alternative form.  The limitation taught by Dwyer et al is based on “identifying low performance of the agents"), and wherein the follow-on remedial measures are selected from at least one of: (i) assigning the agent to a coaching plan based on the identified low level of performance: and (ii) optimizing processes in the contact center (Paragraph 0115, Action may be taken automatically based on the score, such as with a coaching tool. For example, for an agent scoring low in customer satisfaction, politeness training may be delivered automatically. Effectiveness of the training may be evaluated by re-scoring subsequent to the training; It can be noted that the claim language is written in alternative form.  The limitation taught by Dwyer et al is based on “assigning the agent to a coaching plan based on the identified low level of performance").
	Dwyer et al. discloses a conversational analytics module for analyzing text, wherein the analysis includes counting particular phrases or words to generate a score (Paragraphs 0098-0099). Although Dwyer et al. discloses analyzing text, Dwyer et al. does not specifically disclose wherein the text is analyzed using a Natural Language Understanding module.
	However, Neustein discloses (ii) operating a Natural Language Understanding (NLU) module on a transcript of the retrieved interaction-recording to count a number of requests to repeat information (Page 64, Abstract, The purpose of this paper is to demonstrate how Sequence Package Analysis (SPA), as a new AI-based natural language understanding method, can be used to gather important business intelligence by learning what customers are really complaining about when they make contact with customer call centers; Pages 67-68, see below, Examiner notes that the NLU method is counting the caller’s repeated use of pronouns to determine what the caller is requesting).

    PNG
    media_image1.png
    148
    381
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    529
    379
    media_image2.png
    Greyscale

Neustein is analogous to prior arts because the reference is from the same field of endeavor as the claimed invention (see MPEP 2141.01(a)). It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the conversational analytics module for analyzing text, wherein the analysis includes counting particular phrases or words to generate a score of the invention of Dwyer et al.  to further incorporate a Natural Language Understanding (NLU) module of the invention of Neustein because NLU using Sequence Package Analysis (SPA) is especially well suited to the difficult task of uncovering customer complaints when callers use words outside of the application vocabulary (see Neustein, Page 67, 3. Call Centers). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2 (Previously Presented), which is dependent of claim 1, the combination of Dwyer et al. and Neustein discloses all the limitations in claim 1. Dwyer et al. further discloses wherein the interaction repetition filter platform is distributing the interaction-recording based on the RIR score for evaluation to one or more downstream applications, by: comparing the calculated RIR score to a precalculated Repeat Request Threshold (RRT) to determine if the calculated RIR score is below the preconfigured RRT; when it is determined that the calculated RIR score is below the precalculated RRT, distributing the interaction-recording for evaluation (Paragraph 0020, tracking the results of the analysis for individual call-center agents, and providing a tool for reviewing the performance of individual call-center agents identifying opportunities for improved compliance with regulations; Paragraph 0109, Scores may include compliance risk, collector effectiveness, hot calls, and the like. Other metrics may include contact duration, percent silence, longest silence, tempo, word count, acoustic agitation, and the like. Thus, based on specific compliance rules, in-progress calls may be automatically monitored for the presence or absence of specific compliance-related language to provide alerts and enable immediate review of occurrences of events; Paragraph 0113, Scores may be assessed against any contact, or targeted to specific contacts defined through filtering (e.g., using metadata, attributes, acoustics, or categories). For example, a score may be assessed against contacts handled by certain agent groups, of a certain length, that contain escalation language, and the like; Paragraph 0114, In embodiments, automated call center performance management with scoring may be provided. Scores help a user track performance trends over time and compare relative performance across different groups of contacts (e.g., such as agent groups or teams). A user may have the ability to define thresholds or acceptable and unacceptable ranges for scores, with the ability to label and color-code each range; Paragraph 0115, Action may be taken automatically based on the score, such as with a coaching tool. For example, for an agent scoring low in customer satisfaction, politeness training may be delivered automatically. Effectiveness of the training may be evaluated by re-scoring subsequent to the training; Examiner notes that scores that are not in compliance are sent to another application for immediate review. Examiner interprets the automated quality and performance management application in Figure 5 and the downstream application);
and when it is determined that the calculated RIR score is not below the precalculated RRT, not distributing the interaction-recording for evaluation (Paragraph 0115, Thresholds may be defined or acceptable and unacceptable ranges for scores may be defined, with the ability to label and color code each range. Labeling and coloring target ranges simplifies the analysis of scores in heat maps, scorecards, or various user interfaces of the system. Action may be taken automatically based on the score, such as with a coaching tool. For example, for an agent scoring low in customer satisfaction, politeness training may be delivered automatically. Effectiveness of the training may be evaluated by re-scoring subsequent to the training; Paragraph 0119, In this example, scores below 35 indicate needs coaching, scores between 35 and 75 indicate meets targets, and scores above 75 indicate outstanding; Examiner notes that only the scores that are not in compliance are sent to a management application for further evaluation).
Regarding claim 3 (Previously Presented), which is dependent of claim 1, the combination of Dwyer et al. and Neustein discloses all the limitations in claim 1. Dwyer et al. further discloses wherein the downstream application is at least one of: (i) quality planner microservice; (ii) workforce optimization; and (iii) supervisor dashboard (Paragraph 0115, Scoring enables the aggregation of any number of metrics including category hits or weights, acoustic measures, and measures ingested as metadata, into a performance index that can be assessed against every contact. This unique ability to score every contact is the heart of the automated quality monitoring and performance management solution, but can be used to measure any key aspect of business performance such as agent quality, sales effectiveness, contact efficiency, compliance risk, customer satisfaction, network reliability in communications), and the like. Labeling and coloring target ranges simplifies the analysis of scores in heat maps, scorecards, or various user interfaces of the system. Action may be taken automatically based on the score, such as with a coaching tool. For example, for an agent scoring low in customer satisfaction, politeness training may be delivered automatically. Effectiveness of the training may be evaluated by re-scoring subsequent to the training; Paragraph 0151, In this dashboard view of FIG. 6, the tiles are adapted for easy visualization, such as to be big, rectilinear, color block, white text, including relevant data with size, color and placement to provide a visualized score or work flow prioritization. Supervisors can keep an eye on key areas at risk or needing improvement through a personalized list of agents; Figure 5, automated quality and performance management application; It can be noted that the claim language is written in alternative form. The limitation taught by Dwyer et al. is based on “quality planner microservice” and “supervisor dashboard"). 
Regarding claim 9 (Original), which is dependent of claim 1, the combination of Dwyer et al. and Neustein discloses all the limitations in claim 1. Dwyer et al. further discloses wherein the operating of the RIR score calculation module is performed per media type of the interaction-recording and per agent routing skill (Paragraph 0083, With the basic conversational analytics system (text and speech analytics), all contact points (recorded calls [that are speech recognized], chats, SMS, social posts, blogs, surveys, etc.) are converted into a consistent data structure/format so that they can all be stored in a unified database. All data from multiple channels are contained in the same database, and thus users can search, analyze, and receive reports across these channels through the same interface. For example, if a user wanted to search for instances of escalation across multiple channels, he or she simply needs to define the terms of the search through the main interface, and when the search is run, it will bring results from all forms of interactions. Similarly, users have the ability to examine data from only one channel or a select number of channels. For example, FIG. 26 depicts search results for the keyword “baggage” and results from both web chat customer support and audio calls come up in the search report).
Regarding claim 10 (Original), which is dependent of claim 9, the combination of Dwyer et al. and Neustein discloses all the limitations in claim 9. Dwyer et al. further discloses wherein the media type is related to a communication channel by which an interaction related to the interaction-recording has been conducted (Paragraph 0083, With the basic conversational analytics system (text and speech analytics), all contact points (recorded calls [that are speech recognized], chats, SMS, social posts, blogs, surveys, etc.) are converted into a consistent data structure/format so that they can all be stored in a unified database. All data from multiple channels are contained in the same database, and thus users can search, analyze, and receive reports across these channels through the same interface. For example, if a user wanted to search for instances of escalation across multiple channels, he or she simply needs to define the terms of the search through the main interface, and when the search is run, it will bring results from all forms of interactions. Similarly, users have the ability to examine data from only one channel or a select number of channels. For example, FIG. 26 depicts search results for the keyword “baggage” and results from both web chat customer support and audio calls come up in the search report).
Regarding claim 11 (Original), which is dependent of claim 10, the combination of Dwyer et al. and Neustein discloses all the limitations in claim 10. Dwyer et al. further discloses wherein the communication channel is selected from at least one of audio call, video call, chat and email (Paragraph 0083, With the basic conversational analytics system (text and speech analytics), all contact points (recorded calls [that are speech recognized], chats, SMS, social posts, blogs, surveys, etc.) are converted into a consistent data structure/format so that they can all be stored in a unified database. All data from multiple channels are contained in the same database, and thus users can search, analyze, and receive reports across these channels through the same interface. For example, if a user wanted to search for instances of escalation across multiple channels, he or she simply needs to define the terms of the search through the main interface, and when the search is run, it will bring results from all forms of interactions. Similarly, users have the ability to examine data from only one channel or a select number of channels. For example, FIG. 26 depicts search results for the keyword “baggage” and results from both web chat customer support and audio calls come up in the search report).
Regarding claim 13 (Previously Amended), Dwyer et al. discloses a computerized-system for calculating a Repeated-Information-Request (RIR) score of an interaction in a contact center (Abstract, A contact center agent coaching tool may employ systems and methods comprising receiving a communication involving a participant, analyzing the communication in at least near real-time relative to a receipt of the communication using a computer-based communications analytics facility for at least one of a language characteristic, a non-word symbol, or an acoustic characteristic, analyzing the communication in at least near real-time relative to the receipt of the communication using a contextual analysis to obtain a context, determining at least one of a category or a score associated with an aspect of the communication using the at least one language characteristic, non-word symbol, acoustic characteristic, or the context, and triggering a coaching tool to be presented to the participant based on at least one of the category or the score; Paragraph 0117, The point value may indicate how many times a particular phrase or a particular word was uttered during the conversation. For each individual score, there may be particular phrases or words that are counted. The phrases and words used for each individual score may be customizable by the user; Figure 8, 6 events recorded for agent JGALTINO), by which a related interaction-recording is filtered for evaluation (Paragraph 0109, Scores may include compliance risk, collector effectiveness, hot calls, and the like. Other metrics may include contact duration, percent silence, longest silence, tempo, word count, acoustic agitation, and the like. Thus, based on specific compliance rules, in-progress calls may be automatically monitored for the presence or absence of specific compliance-related language to provide alerts and enable immediate review of occurrences of events; Paragraph 0113, Scores may be assessed against any contact, or targeted to specific contacts defined through filtering (e.g., using metadata, attributes, acoustics, or categories). For example, a score may be assessed against contacts handled by certain agent groups, of a certain length, that contain escalation language, and the like; Paragraph 0114, In embodiments, automated call center performance management with scoring may be provided. Scores help a user track performance trends over time and compare relative performance across different groups of contacts (e.g., such as agent groups or teams). A user may have the ability to define thresholds or acceptable and unacceptable ranges for scores, with the ability to label and color-code each range), the computerized-system comprising: 
a processor; a data storage of interaction-recordings between an agent and a customer and of metadata related to each interaction-recording; and a memory to store the data storage, said processor is configured to operate, a Repeated-Information-Request (RIR) score calculation module (Paragraph 0011, In an aspect, a multi-platform customer input analysis system may include a receiving module for receiving a plurality of heterogeneous inputs comprising at least one of a vocal communication and a text source, a voice-to-text converter for converting vocal communication inputs to text using computer-based speech recognition, an analysis module for analyzing the text of each input source using a computer-based communications analytics facility, a category facility for assigning a minimum of one category to each input based on the text analysis, a scoring facility for assigning a minimum of one score to each input based on the text analysis, and a storage facility for storing at least one of the resulting scores, categories, input source text, input vocal communications stream, text translation of the input vocal stream, and input source type in a searchable database; Paragraph 0191, The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere), said RIR score calculation module is configured to: 
(i) retrieve from the data storage an interaction-recording and an interaction-recording-length thereof (Paragraph 0138, In embodiments, for integration, the RT conversational analytics facility may need access to at least two items: the calls/recordings and the metadata. Depending on the recording system, these can be retrieved in multiple ways. For recordings, they can come from a file share, from a web service, or sometimes from an API call. Metadata usually comes from the recordings system's database, but can also be ingested as XML files or CSV files. Some systems may involve database integration for the metadata. Recordings may be pulled from the file store of the recording system while ongoing calls may be analyzed in the cloud or as they are being recorded; Figure 8 and Figure 15 show the recorded length of the interaction); 
(ii) operate a [RT conversational analytics and text analytics] module on a transcript of the retrieved interaction-recording to count a number of requests to repeat information (Paragraph 0098, The RT conversational analytics facility's categorization capabilities are significantly more powerful than simple word and phrase spotting, with the ability to identify more complex language patterns.  Use of the RT conversational analytics facility provides a tool that is more accurate than counting search hits by using categories defined by multiple weighted criteria and advanced language logic that maximizes hits while reducing false positives; Paragraph 0099, Categorization is a component of voice of customer conversational analytics (speech analytics, text analytics). Categorization is the automatic tagging of contacts that contain certain language patterns, keywords, phrases, or other characteristics. Any given customer contact is likely to be tagged as belonging to several categories. Categories enable a user to find, count, and trend contacts that contain these characteristics. In an embodiment, a common taxonomy of category groups may be used when tagging calls and text communications within contact centers across different industries. One category may be behaviors, for example, how agents or customers are behaving. For example, are customers expressing dissatisfaction, and is there an empathetic response to that dissatisfaction. Various language patterns, keywords, phrases, or other characteristics associated with the overall feel of ‘dissatisfaction’ may be included in a list for the category. When the listed item appears in the communication, the ‘dissatisfaction’ tag may be applied; Paragraph 0117, The point value may indicate how many times a particular phrase or a particular word was uttered during the conversation. For each individual score, there may be particular phrases or words that are counted. The phrases and words used for each individual score may be customizable by the user. In other embodiments, the score may increment on the basis of volume, tone, silence, occurrence of a specific event, and the like. FIG. 17 shows a listing of words and phrases that are category hits for the dissatisfaction score. For each time the word or phrase indicated in the ‘Name' column is uttered, a count is incremented for the dissatisfaction score. Additionally, a weight may be applied to the counts for the uttered words and phrases when generating the overall dissatisfaction score. In this case, the weight is 1 for each of the words and phrases, however, it is understood that any weight can be applied to the words or phrases and the weight may be user customizable. For example, if the phrases “angry about” and “Board of Directors” were uttered during the conversation, the dissatisfaction score would be 2. In the example of FIG. 16, the dissatisfaction score is 0 indicating that none of the words or phrases listed in the behavior category of dissatisfaction was uttered; Figure 2A & Figure 8 show that the system tracks refund requests over time);
(iii) calculate a RIR score according to the number of requests to repeat information and the interaction-recording-length (Paragraph 0117, FIG. 17 shows a listing of words and phrases that are category hits for the dissatisfaction score. For each time the word or phrase indicated in the ‘Name' column is uttered, a count is incremented for the dissatisfaction score. Additionally, a weight may be applied to the counts for the uttered words and phrases when generating the overall dissatisfaction score. In this case, the weight is 1 for each of the words and phrases, however, it is understood that any weight can be applied to the words or phrases and the weight may be user customizable. For example, if the phrases “angry about” and “Board of Directors” were uttered during the conversation, the dissatisfaction score would be 2. In the example of FIG. 16, the dissatisfaction score is 0 indicating that none of the words or phrases listed in the behavior category of dissatisfaction was uttered; Figure 15 shows the recorded length of the interaction and the dissatisfaction score; Figure 2A & Figure 8 show that the system tracks refund requests over time);
and (iv) store the RIR score of the retrieved interaction-recording in the data storage (Paragraph 0011, In an aspect, a multi-platform customer input analysis system may include a receiving module for receiving a plurality of heterogeneous inputs comprising at least one of a vocal communication and a text source, a voice to-text converter for converting vocal communication inputs to text using computer-based speech recognition, an analysis module for analyzing the text of each input source using a computer-based communications analytics facility, a category facility for assigning a minimum of one category to each input based on the text analysis, a scoring facility for assigning a minimum of one score to each input based on the text analysis, and a storage facility for storing at least one of the resulting scores, categories, input source text, input vocal communications stream, text translation of the input vocal stream, and input source type in a searchable database), wherein the RIR score is sent to an interaction repetition filter platform by which the interaction repetition filter platform is preconfigured to distribute the interaction-recording based on the RIR score, for evaluation to one or more downstream applications (Paragraph 0020, tracking the results of the analysis for individual call-center agents, and providing a tool for reviewing the performance of individual call-center agents identifying opportunities for improved compliance with regulations; Paragraph 0109, Scores may include compliance risk, collector effectiveness, hot calls, and the like. Other metrics may include contact duration, percent silence, longest silence, tempo, word count, acoustic agitation, and the like. Thus, based on specific compliance rules, in-progress calls may be automatically monitored for the presence or absence of specific compliance-related language to provide alerts and enable immediate review of occurrences of events; Paragraph 0113, Scores may be assessed against any contact, or targeted to specific contacts defined through filtering (e.g., using metadata, attributes, acoustics, or categories). For example, a score may be assessed against contacts handled by certain agent groups, of a certain length, that contain escalation language, and the like; Paragraph 0114, In embodiments, automated call center performance management with scoring may be provided. Scores help a user track performance trends over time and compare relative performance across different groups of contacts (e.g., such as agent groups or teams). A user may have the ability to define thresholds or acceptable and unacceptable ranges for scores, with the ability to label and color-code each range; Paragraph 0115, Action may be taken automatically based on the score, such as with a coaching tool. For example, for an agent scoring low in customer satisfaction, politeness training may be delivered automatically. Effectiveness of the training may be evaluated by re-scoring subsequent to the training; Examiner notes that scores that are not in compliance are sent to another application for immediate review. Examiner interprets the automated quality and performance management application in Figure 5 and the downstream application), and wherein the distributed interaction-recording for evaluation is reviewed by an evaluator for due consideration and follow-on remedial measures to improve operational efficiency of the contact center and to improve customer satisfaction (Paragraph 0115, Action may be taken automatically based on the score, such as with a coaching tool. For example, for an agent scoring low in customer satisfaction, politeness training may be delivered automatically. Effectiveness of the training may be evaluated by re-scoring subsequent to the training; Figures 10-11 disclose how the remedial measures reduce complaints, reduce fines, reduce returns, increase revenue, and improve call efficiency), wherein the due consideration is selected from at least one of: i) identifying low level of performance of agents: and (ii) inefficient processes in the contact center (Paragraph 0115, Action may be taken automatically based on the score, such as with a coaching tool. For example, for an agent scoring low in customer satisfaction, politeness training may be delivered automatically. Effectiveness of the training may be evaluated by re-scoring subsequent to the training; It can be noted that the claim language is written in alternative form.  The limitation taught by Dwyer et al is based on “identifying low performance of the agents"), and wherein the follow-on remedial measures are selected from at least one of: (i) assigning the agent to a coaching plan based on the identified low level of performance: and (ii) optimizing processes in the contact center (Paragraph 0115, Action may be taken automatically based on the score, such as with a coaching tool. For example, for an agent scoring low in customer satisfaction, politeness training may be delivered automatically. Effectiveness of the training may be evaluated by re-scoring subsequent to the training; It can be noted that the claim language is written in alternative form.  The limitation taught by Dwyer et al is based on “assigning the agent to a coaching plan based on the identified low level of performance").
Dwyer et al. discloses a conversational analytics module for analyzing text, wherein the analysis includes counting particular phrases or words to generate a score (Paragraphs 0098-0099). Although Dwyer et al. discloses analyzing text, Dwyer et al. does not specifically disclose wherein the text is analyzed using a Natural Language Understanding module.
	However, Neustein discloses (ii) operating a Natural Language Understanding (NLU) module on a transcript of the retrieved interaction-recording to count a number of requests to repeat information (Page 64, Abstract, The purpose of this paper is to demonstrate how Sequence Package Analysis (SPA), as a new AI-based natural language understanding method, can be used to gather important business intelligence by learning what customers are really complaining about when they make contact with customer call centers; Page 67, 3. Call Centers, Conventional systems can only spot words and phrases (or their morphological equivalents) to see if they conform to the speech system’s application vocabulary; Pages 67-68, see below, Examiner notes that the NLU method is counting the caller’s repeated use of pronouns to determine what the caller is requesting).

    PNG
    media_image1.png
    148
    381
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    529
    379
    media_image2.png
    Greyscale

Neustein is analogous to prior arts because the reference is from the same field of endeavor as the claimed invention (see MPEP 2141.01(a)). It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the conversational analytics module for analyzing text, wherein the analysis includes counting particular phrases or words to generate a score of the invention of Dwyer et al.  to further incorporate a Natural Language Understanding (NLU) module of the invention of Neustein because NLU using Sequence Package Analysis (SPA) is especially well suited to the difficult task of uncovering customer complaints when callers use words outside of the application vocabulary (see Neustein, Page 67, 3. Call Centers). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over over Dwyer et al. (US 2019/0245973 A1), in view of Neustein (Neustein, A., 2004. Sequence Package Analysis: A New Natural Language Understanding Method for Performing Data Mining of Help-Line Calls and Doctor-Patient Interviews. In NLUCS (pp. 64-74)), in further view of Loftus et al. (US 2021/0119878 A1).
Regarding claim 4 (Original), which is dependent of claim 1, the combination of Dwyer et al. and Neustein discloses all the limitations in claim 1. Although Dwyer et al. discloses calculating a score according to the number of repeat information and the interaction-recording-length (Figure 15 shows the recorded length of the interaction and the dissatisfaction score), the combination of Dwyer et al. and Neustein does not specifically disclose wherein the RIR score is calculated by dividing the interaction-recording-length by the counted number of requests to repeat information.
	However, Loftus et al. discloses wherein the … score is calculated by dividing the interaction-recording-length by the counted number of … repeat information (Paragraph 0024, Additional switching KPIs that can be made available by the kernel network driver 157 or the user space PMD 158 include an error free connection time KPI can indicate an amount of time that the NIC 153 had no MAC (media access layer) or PHY (physical layer) framing errors, such CRC (cyclic redundancy check) and drop errors; an error free transmission time KPI indicating the amount of time that the link 152 to which the NIC 153 is connected has no errors; a network timeout duration KPI indicating an amount of time that network link 152 was down; and a NIC mean time between failures KPI, which can be provided as the sum of times the NIC 153 is operational divided by the number of failures. In some embodiments, these KPIs—error free connection time, error free transmission time, network time duration, and NIC mean time between failures—can be provided by a DPDK or ethernet statistics plugin, such as ethstat).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the Repeated-Information-Request (RIR) score of the invention of Dwyer et al. to further incorporate wherein the score is calculated by dividing the interaction-recording-length by the counted number of repeat information of the invention of Loftus et al. because doing so would allow the method to determine performance issues (see Loftus et al., Paragraph 0021). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5 (Original), which is dependent of claim 2, the combination of Dwyer et al. and Neustein discloses all the limitations in claim 2. Although Dwyer et al.  discloses wherein the RRT is calculated by an aggregation of a corresponding number of repeat requests of historical interactions (Paragraph 0114, A user may have the ability to define thresholds or acceptable and unacceptable ranges for scores, with the ability to label and color-code each range; Paragraph 0117, For each individual score, there may be particular phrases or words that are counted. Scores that are based on the accumulation of detected words or phrases), the combination of Dwyer et al. and Neustein does not specifically disclose wherein the RRT is calculated by an aggregation of an interaction-recording-length divided by a corresponding number of repeat requests of historical interactions.
	However, Loftus et al. discloses wherein the …T is calculated by an aggregation of an interaction-recording-length divided by a corresponding number of repeat … of historical interactions (Paragraph 0024, Additional switching KPIs that can be made available by the kernel network driver 157 or the user space PMD 158 include an error free connection time KPI can indicate an amount of time that the NIC 153 had no MAC (media access layer) or PHY (physical layer) framing errors, such CRC (cyclic redundancy check) and drop errors; an error free transmission time KPI indicating the amount of time that the link 152 to which the NIC 153 is connected has no errors; a network timeout duration KPI indicating an amount of time that network link 152 was down; and a NIC mean time between failures KPI, which can be provided as the sum of times the NIC 153 is operational divided by the number of failures. In some embodiments, these KPIs—error free connection time, error free transmission time, network time duration, and NIC mean time between failures—can be provided by a DPDK or ethernet statistics plugin, such as ethstat; Paragraph 0043, The virtual switching monitor 170 can also determine that the kernel network driver 157 or user space PMD 158 is dropping packets or is otherwise exhibiting a performance issue if, for example, an error free connection time, an error free transmission time, a network timeout duration, a NIC mean time between failures, a transmission bit rate, or a received bit rate is above a threshold value associated with any of these metrics).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the Repeated-Information-Request (RIR) score of the invention of Dwyer et al. to further incorporate wherein the score is calculated by dividing the interaction-recording-length by the counted number of repeat information of the invention of Loftus et al. because doing so would allow the method to determine performance issues (see Loftus et al., Paragraph 0021). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.























Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624